Citation Nr: 1754337	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  13-14 205	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased disability rating for bipolar disorder to include adjustment disorder; rated 10 percent before April 14, 2011; 30 percent from April 14, 2011 to July 6, 2011; and 70 percent from July 7, 2011 to March 12, 2017.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 2002 to January 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The June 201l decision increased the rating for her service connected psychiatric disability from 10 to 30 percent, effective April 14, 2011.  In a May 2015 decision, the RO increased the rating for the psychiatric disorder to 70 percent, effective July 7, 2011.  In a May 2017 rating decision, the RO increased the rating to 100 percent effective March 13, 2017.  The Veteran has also been assigned two temporary 100 percent ratings based on hospitalizations lasting over 21 days.  These temporary ratings go from December 12, 2012 to January 31, 2013 and from February 2, 2013 to March 31, 2013.

In an October 2014 rating decision, the RO granted a total disability rating based on individual unemployability (TDIU) effective September 18, 2012.

In December 2016 the Board remanded this matter for further development.


FINDINGS OF FACT

1.  Prior to July 6, 2011, the Veteran's psychiatric disorder caused no more than occupational and social impairment with deficiencies in most areas.

2.  Prior to September 18, 2012, the Veteran's psychiatric disorder caused no more than occupational and social impairment with deficiencies in most areas.

3.  The Veteran's service connected psychiatric disorder has caused total occupational and social impairment since September 18, 2012.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent disability rating for a psychiatric disorder, but not higher, were met during the appeal prior to September 18, 2012.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9432 (2017).

2.  The criteria for a 100 percent rating for a psychiatric disorder have been met since September 18, 2012.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. § 4.130, DC 9432 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Evidence

In February 2005 the Veteran was involuntarily committed for psychiatric treatment following an attempted suicide.  Treatment notes recorded suicidal ideation, restricted affect, and a lack of impulse control.

A November 2006 private psychological evaluation noted that the Veteran presented normally and suggested ruling out malingering.  One month later, the Veteran was again involuntarily committed, with intake notes describing the Veteran as delusional and hallucinating, incapable of having a coherent conversation with the intake worker.  Her Global Assessment of Functioning (GAF) score was 60.

In May 2007 the Veteran was again involuntarily committed.  She was described as very impulsive and assaulted a staff member.  On discharge she was noted to be much improved and given a GAF of 65.

In June 2007 a psychological treatment record included a diagnosis of adjustment disorder and borderline personality disorder.  The following symptoms were recorded:  Severe impulsivity, rage, anger, guilt, compulsions, destruction, recklessness, fear of separation, and worrying.  Moderate anxiety, excitability, irritability, tearfulness, mood shifts, jitteriness, and phobic responses.  Mild panic attacks and racing thoughts.  Severely impaired thinking, judgment, distractibility.  Moderately impaired memory and concentration.  Moderate insomnia.  The Veteran was given a GAF of 60 upon discharge. 

In June 2009 the Veteran was admitted to inpatient psychological treatment through an emergency room based on suicidal ideation with a plan.   

Treatment notes from an October 2010 mental health appointment record no symptoms other than getting emotional when discussing military sexual trauma. 

Treatment notes from a January 2011 mental status exam noted no specific serious symptoms but assigned a GAF of 55. 

From May 2010 to April 2011 the Veteran worked part time, up to 38 hours per week, for Belk.  She was terminated for an unspecified rules violation.

The Veteran was hospitalized for psychiatric treatment in April 2011.  Admission notes recorded symptoms including mania, insomnia, irritability, loss of appetite, and racing thoughts.  The Veteran denied illusions and hallucinations at the time.  Discharge paperwork noted diagnoses of PTSD, bipolar type II, borderline personality disorder, and polysubstance abuse and assigned a GAF of 54.

The Veteran's mother submitted a letter in May 2011.  She described the Veteran as rash and manic.  She also stated she had observed anger, memory, and cognitive problems.  Confirming the Veteran's earlier statements to treatment providers, the Veteran's mother mentioned that she was adopting her grandson, since the Veteran was not fit to care for him.  

The Veteran was provided a VA examination in May 2011.  The examiner reviewed the claims file and examined the Veteran.  While the Veteran presented appropriately at the exam, she reported some impairment in recent memory, difficulty with concentration, and difficulty maintaining focus.  She also described an "emotional melt down" over Mother's Day, including thoughts of overdosing on pills, as well as near constant mania.  This examiner confirmed the Veteran's diagnosis of chronic adjustment disorder and described her symptoms as moderate to severe in their impact on her affective behavior, cognitive, social, somatic, and occupational functioning.  The examiner specifically noted that the Veteran had been recently hospitalized as a result of her psychiatric condition and was unemployed.  At the time she lived alone and reported that she had no friends.  Her son had recently been adopted by her parents as a result of the Veteran being unable to care for him due to her psychiatric condition.  A GAF of 45 was assigned. 

The Veteran's mother submitted a letter in June 2012 stating that the Veteran was very manic.  She reported that the Veteran was working two jobs but making irresponsible choices with her money and not buying necessities like food.  The Veteran also submitted a letter in June 2012 describing symptoms including memory problems, flashbacks, sleep problems, mania, impulsive behavior, and unspecified obsessive rituals.  She mentioned being constantly counseled and corrected at her two jobs and being afraid of losing both of them.  A GAF of 48 was assigned. 

The Veteran was provided a VA examination in June 2012.  The examiner reviewed the claims file and examined the Veteran.  The Veteran reported that medication helped control her depression and insomnia but reported some possible hypomanic symptoms and a compulsion to have music playing all the time.  She denied significant PTSD symptoms, noting that her military sexual trauma was usually out of her mind unless she had to write about it for claims purposes.   This examiner noted symptoms including: anxiety; mild memory loss; disturbance of motivation/mood; difficulty in establishing and maintaining effective work and social relationships; and a compulsion to always have music playing.  

The examiner's interpretation of the Veteran's treatment notes was that she had been quite stable over the last year with medication.  The examiner opined that her symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  The examiner diagnosed bipolar disorder type II, adjustment disorder with mixed mood, polysubstance abuse, and borderline personality disorder, and assigned a GAF of 57.  The examiner was unable to differentiate between symptoms caused by the different conditions as there was too much overlap between them.

The Veteran was hospitalized for psychiatric treatment in July 2012.  At the time she sought an increased rating because she was "very up and down" and her living situation required more stability.  The reason for this voluntary admission was increasingly frequent panic attacks, and symptoms of alternating mania and hypomania.   A GAF of 42 was assigned on admission with a GAF of 50 on discharge.  

The Veteran was involuntarily hospitalized in December 2012 for psychiatric treatment.  She was originally taken to an emergency room, where she was observed laughing and talking to herself.  She later became hostile, angry, and overwhelmed and fought with the staff.  Upon transfer to a psychiatric facility she was disheveled with poor hygiene, poor eye contact, impaired thought processes, impaired judgement, and poor insight.  A GAF of 20 was assigned. By her discharge in January 2013 her GAF had improved to 45

The Veteran reported working retail at TJ Maxx from June 2011 to September 2012, before she "retired on disability."  She reports no employment after this job. The Veteran has been granted a total disability rating based on individual unemployability as of September 18, 2012, the day after her last day of work. 

The Veteran was hospitalized for psychiatric treatment in February 2013.  Her discharge paperwork indicated she had been paranoid upon admission and had three new pending assault charges, including for attacking hospital staff during her prior hospitalization.  Her GAF was 48. 

The Veteran was hospitalized for psychiatric treatment in July 2013.  Her discharge paperwork indicated that approximately three days before admission the Veteran had stopped eating solid food and reported symptoms of increased energy, hypersexuality, hyperreligiosity, lack of sleep, racing thoughts, distractibility, emotional lability, and auditory hallucinations.  She reported otherwise doing well since her last hospitalization.  

The Veteran's mother submitted a letter in August 2013stating that the Veteran's condition had worsened over the past year.  She described the Veteran spending the end of the previous year travelling through West Virginia believing she was on a secret job for the Air Force, but eventually running out of money, losing her car, and being hospitalized at a VA hospital. 

By February 2014 the Veteran reported having seven pending assault charges, including against family members, and one pending marijuana possession charge.
A March 2014 letter from a private doctor stated that the doctor believed the Veteran was not competent to handle her own funds because of her mental illness.

The Veteran attended regular mental health therapy sessions from January to April 2014.  Treatment notes reveal that she presented appropriately and discussed her problems, including work related anxiety and family conflict.  She denied any hallucinations during this period.  She endorsed symptoms including depression, anxiety, suicidal thoughts, decreased concentration, loss of control, repetitive behaviors, and irritability.  Treatment notes also reported impaired judgment, illogical thought processes, and limited insight.

The Veteran was hospitalized for psychiatric treatment in April 2014, after reporting that she had stopped taking her medication.  She was stabilized on medication and discharged after a few days.

In May 2014 the Veteran testified at a hearing before a decision review officer at the RO.  She described anger leading to panic attack type symptoms, causing her to shake and get hot.  She described fighting with her mother, which led to some of her assault charges.  She also described alternating between mania with racing thoughts to being too depressed to bathe.  She stated that he temper was too bad to go in public and work a job. 

In September 2014 the Veteran was offered a job but her long history of anxiety in work situations prevented her from accepting this position.

The Veteran was provided a VA examination in March 2017.  The VA examiner reviewed the claims file and examined the Veteran.  The examiner observed symptoms including:  Depressed mood; Anxiety; Suspiciousness; Panic attacks that occur weekly or less often; Chronic sleep impairment; Mild memory loss, such as forgetting names, directions or recent events; Impaired judgment; Gross impairment in thought processes or communication; Disturbances of motivation and mood; Difficulty in establishing and maintaining effective work and social relationships; Difficulty in adapting to stressful circumstances, including work or a worklike setting; Persistent delusions or hallucinations; and grossly inappropriate behavior.  Also noted was a history of manic/hypomanic episodes to include symptoms of increased energy, impulsivity, decreased need for sleep, and poor concentration.  The examiner opined that it was impossible to differentiate between symptoms of the various conditions and that the Veteran's symptoms caused total occupational and social impairment.  This examiner was asked for an opinion as to whether the Veteran suffered demonstrated deficiencies in most of the areas of work, school, family relationships, judgement, thinking and mood prior to July 7, 2011.  However the examiner was unable to render an opinion on that issue, as explained in the report.

II. Analysis

The Veteran's psychiatric disorder is rated 10 percent disabling prior to April 14, 2011; 30 percent disabling from April 14, 2011 to July 6, 2011; 70 percent disabling from July 7, 2011 to March 12, 2017; and 100 percent disabling from March 2017 onward.  Temporary 100 percent ratings based on hospitalizations have also been assigned from December 12, 2012 to January 31, 2013 and from February 2, 2013 to March 31, 2013.

In order to grant an increased rating of 100 percent, the evidence must show the following:  Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9432 (2017).

In order to grant an increased rating of 70 percent, the evidence must show the following: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

In order to grant an increased rating of 50 percent, the evidence must show the following:  Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

In order to grant an increased rating of 30 percent, the evidence must show the following:  Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild  memory loss (such as forgetting names, directions, recent events).  Id.    

i.  Prior to September 17, 2012

During the period before July 7, 2011 the Veteran's psychiatric disorder has been rated at 10 and 30 percent.  Because the Board will be granting an increased rating to 70 percent, but not further, this analysis will focus on the criteria for 70 and 100 percent ratings.

The evidence shows that the Veteran was employed at a department store from May 2010 to April 2011.  A May 2011 VA examiner indicated that the Veteran was unemployed, but the Veteran and her mother both stated that she later held two part time jobs, at least one of which lasted until September 2012.  The Veteran's ability to hold a job for most of a year, then apply for and continue working two new jobs during the following year indicate that the Veteran was not yet totally occupationally impaired.  Therefore, the Board finds that granting a 100 percent rating prior to July 7, 2011 is not warranted.

The Board notes that the Veteran filed her claim for an increased rating on April 11, 2011 and the earliest effective date for her increased rating is therefore April 12, 2010, one year prior to the filing.  While medical information from before that period cannot extend the rating any farther back, the Board has considered it as far as it is relevant to the Veteran's disability picture during the period on appeal.  The Veteran's symptoms seem to be marked by periods of relative calm punctuated by periods of acute symptoms often ending in hospitalization.  

The symptoms observed during this period include mania, insomnia, irritability, loss of appetite, racing thoughts, anger, memory problems, increased energy, hypersexuality, hyperreligiosity, lack of sleep, racing thoughts, distractibility, emotional lability, and cognitive problems.  Outside of the general symptoms, the May 2011 VA examiner noted the "emotional melt down" over Mother's Day, including thoughts of overdosing on pills, as well as near constant mania.  As noted above, this examiner described her symptoms as moderate to severe in their impact on her affective behavior, cognitive, social, somatic, and occupational functioning.  It was also during this period that the Veteran's parents were adopting her son, who she was unable to care for because of her psychiatric disorder. 

While the Veteran was not totally occupationally impaired during this period, she did lose her job at Belk based on a rule violation, indicating difficulty adapting to a work setting.  Socially, she not only had one family situation that could only be described as a "melt down," her only son was being adopted because her symptoms prevented her from properly caring for him.  The record indicates that this was also the source of much tension between the Veteran and her mother.  This is clear evidence of difficulty maintaining healthy social relationships.  These specific examples, paired with the VA examiner's opinion that her symptoms sometime raised to the level of severe impact on various areas of functioning, show that the Veteran was suffering occupational and social impairment, with deficiencies in most areas, and an increased rating of 70 percent, but not higher, is warranted for the period before July 7, 2011.

The period prior to September 17, 2012 included worsening symptoms, such as memory problems; flashbacks; sleep problems; mania; impulsive behavior; anxiety; disturbance of motivation/mood; difficulty in establishing and maintaining effective work and social relationships; a compulsion to always have music playing;  and unspecified obsessive rituals.  The Veteran mentioned being corrected and counseled often at each of her jobs.  However, until September 18, 2012 she remained employed.  This is strong evidence that she was not totally occupationally impaired.  Because she was able to hold down two part time jobs, despite the severity of her symptoms, the weight of the evidence is against granting a 100 percent disability rating before September 18, 2012.

iii.  Period beginning September 18, 2012

The period beginning September 18, 2012 includes five different hospitalizations for psychiatric treatment, two of which lasted over 21 days.  The Veteran's worst period seems to have been around the end of 2012 and beginning of 2013, when she was delusional and essentially incoherent upon admission to a psychiatric hospital.  While medication is noted to have helped some symptoms, the Veteran has a history of poor compliance with medication and this led to other hospital stays.  Specific symptoms noted during this period include: paranoia, irritability, occasional violent outbursts, auditory hallucinations, depression, anxiety, suicidal thoughts, decreased concentration, loss of control, repetitive behaviors, impaired judgment, illogical thought processes, and limited insight.  She testified at her RO hearing that she had no friends, and nothing in the record suggests that she was exaggerating.  She testified that her temper was too bad to go in public and work, and her record of assault against her family and hospital staff supports this assertion.  Unlike the previous periods discussed, the Veteran did not work during this period.  Although she was offered employment in September 2014, her anxiety prevented her from accepting this position.  All of this supports the opinion of the March 2017 VA examiner who opined that the Veteran was totally occupationally and socially impaired.  

The VA examiner did not specifically address the first date of the Veteran's total occupational and social impairment.  The Board notes that the Veteran's delusions, while not constant, have persistently affected her to the point of causing multiple hospitalizations over several years.  Her behaviors, including attacking her family and hospital staff, have been grossly inappropriate.  The facts that she has no friends and continues to push away her parents, who control her access to her son, are strong evidence of total social impairment.  

The Board finds that the weight of the evidence shows the Veteran was totally occupationally and socially impaired beginning September 18, 2012, the day after she was last able to hold a job.  A 100 percent disability rating is therefore warranted. 


ORDER

Entitlement to an increased disability rating for bipolar disorder to include adjustment disorder to 70 percent, excluding periods when temporary total ratings were in effect) is granted. 

Entitlement to an increased disability rating of 100 percent for bipolar disorder to include adjustment disorder is granted effective September 18, 2012.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


